Case 1:15-cr-00095-WFK Document 364 Filed 08/17/19 Page 1 of 1 PageID #: 1927




LAWRENCE MARK STERN, Attorney At Law
         100 Hudson Street, #6A, New York, New York 10013
                   212-925-6863 fax 212-925-6850 lmstern@verizon.net
__________________________________________________________________

                                       August 17, 2019




Hon. William F. Kuntz
United States District Court           Re: United States v. Juraboev, et.al.,
Eastern District of New York               Azizjon Rakhmatov, defendant
225 Cadman Plaza East                            15-95 WFK
Brooklyn, New York 11201
Dear Judge Kuntz,

                 This letter replies to the letter motion of the government dated
August 16, 2019, seeking an order dismissing defendant Rakhmatov’s pretrial
motions in the above referenced case. Defendant submits that such an order is
unnecessary, because the motions are waived according to the terms of the
plea agreement and the Supreme Court decision in Class v. United States,138
S.Ct. 79 ( 2018).
                 Thank you for your attention.

                                             Respectfully,

                                             S/ Lawrence Mark Stern
                                             LAWRENCE MARK STERN
                                             Attorney for Azizjon Rakhmatov

cc: Michael Hagans, AUSA
    All counsel
    via ECF
